Citation Nr: 0506196	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a sinus condition.

5.  Entitlement to service connection for a rash of the body, 
to include the face and feet.

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus, to include entitlement to a separate 
10 percent rating for each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May and June 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which, among other things, denied 
the benefits sought on appeal.

The issues of entitlement to service connection for a back 
disability, chest pain, a left shoulder disability, a sinus 
condition and for a rash are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
contact the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a hearing loss in the right ear with a 
Numeric Designation of I as per Table VI of the VA schedule 
of ratings.

3.  The veteran has a hearing loss in the left ear with a 
Numeric Designation of I as per Table VI of the VA schedule 
of ratings.

4.  The veteran has bilateral tinnitus, more prominent in the 
left ear.


CONCLUSIONS OF LAW

1.  Criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 
(2004).

2.  Criteria for a rating higher than 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic Code 
6260 (2004); VAOPGCPREC 2-2003 (May 22, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased  Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



Hearing Loss

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. 
Section 4.86(a) allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  38 C.F.R. Section 4.86(b) allows for the use of 
either Table VI or Table VIA in determining the appropriate 
numeric designation when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.

The record reflects that the veteran submitted an application 
for VA compensation benefits in March 2003 and listed hearing 
loss as one of the disabilities that began as a consequence 
of his service.  Service connection was granted for bilateral 
hearing loss, but the veteran believes that his difficulty 
hearing should be assigned a compensable rating as it 
interferes with his ability to communicate with others.

A private treatment record dated in March 2003 shows that the 
veteran has bilateral hearing loss and is a candidate for 
hearing aids.  The results of the private audiologic 
examination are as follows, with pure tone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
50
55
LEFT
10
10
40
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

In May 2003, the veteran underwent VA audiologic examination.  
The results of clinical testing are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
50
55
LEFT
10
10
40
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The veteran was determined to have mild 
to moderately-severe sensorineural hearing loss.

The veteran underwent another VA audiometry examination in 
November 2003 and the testing resulted in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
30
50
50
LEFT
10
10
40
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  The 
veteran was again determined to have mild to moderately-
severe sensorineural hearing loss.

Given the evidence of record, the Board finds that the 
veteran has consistently been found to have mild to 
moderately-severe sensorineural hearing loss and test results 
reported from three separate testings show basically the same 
level of hearing loss in each ear.  Speech recognition scores 
of record also show a mild hearing loss.  None of the scores 
of record reflect an exceptional pattern of hearing 
impairment so as to allow for the use of Table VIA in rating 
the disability pursuant to 38 C.F.R. Section 4.86.

In considering the clinical findings, the veteran has a 
hearing loss in the right ear with a Numeric Designation of I 
and a hearing loss in the left ear with a Numeric Designation 
of I as per Table VI of the VA schedule of ratings; these 
designations are the same based on each of the test scores of 
record.  This combination of designations requires the 
assignment of a noncompensable evaluation as per Table VII of 
38 C.F.R. Section 4.85.  

The Board certainly appreciates the veteran's assertion that 
he believes a higher evaluation should be assigned because of 
difficulty communicating.  The VA schedule of ratings, 
however, will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful.  Specifically, the veteran has not required 
frequent periods of hospitalization for his hearing loss and 
medical records are void of any finding of exceptional 
limitation due to hearing loss beyond that contemplated by 
the schedule of ratings.  Although the Board does not doubt 
that limitation caused by difficulty communicating will have 
an adverse impact on employability, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the noncompensable evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  Thus, his request for a 
compensable evaluation is denied.  Additionally, there is no 
evidence to suggest the need for staged ratings.

Tinnitus

At the time the veteran filed his claim for benefits, 38 
C.F.R. Section 4.87, Diagnostic Code 6260, allowed for the 
assignment of a 10 percent rating for recurrent tinnitus with 
no higher schedular evaluation available based solely upon a 
diagnosis of tinnitus.  A note following the regulation, 
however, provided that a separate evaluation for tinnitus may 
be combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
Diagnostic Code 6100 pertains to the rating of hearing loss 
as outlined above, Diagnostic Code 6200 to the rating of 
chronic suppurative otitis media, mastoiditis or 
cholesteatoma, and Diagnostic Code 6204 to the rating of 
peripheral vestibular disorders. 

Effective June 13, 2003, Diagnostic Code 6260 was revised.  
Although the current rating criteria still allows for 
assignment of a 10 percent rating for recurrent tinnitus with 
that 10 percent rating remaining the highest schedular rating 
assignable for tinnitus, in addition to the note quoted 
above, the revised regulation contains two more notes as 
follow:

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3):  Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may be pathologic) under this diagnostic code, 
but evaluate it as part of any underlying condition causing 
it.

Additionally, in a precedent opinion of the VA General 
Counsel, it was held that Diagnostic Code 6260 as in effect 
prior to June 10, 1999, and as amended as of that date, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-2003 (5/22/03). 

The record reflects that the veteran submitted an application 
for VA compensation benefits in March 2003 and listed ringing 
in his ears as one of the disabilities that began as a 
consequence of his service.  The medical record reveals that 
the veteran has bilateral tinnitus with complaints being more 
severe for the left ear as opposed to the right ear.  There 
is no suggestion that the noises heard by the veteran can be 
heard by others.  Thus, service connection was granted for 
bilateral tinnitus and a 10 percent initial rating was 
assigned by the RO.  The veteran asserts, however, that his 
tinnitus is in each of his ears as opposed to his brain and, 
as such, the disability rating assigned should be higher than 
10 percent and, at a very minimum, the disability should be 
separately rated for each ear under 38 C.F.R. Section 
4.25(b).

The Board points out at this juncture that it is not only 
bound by the law prescribed by Congress, but also by the 
precedent opinions of VA's Office of General Counsel. See 38 
U.S.C.A. § 7104(c) (West 2002).  With that consideration in 
mind, the Board finds that a single 10 percent rating for 
bilateral tinnitus is appropriate for assignment for the 
following reasons.

First, the medical evidence supports the assignment of a 10 
percent schedular rating because there is evidence of 
bilateral tinnitus.  Criteria of a higher schedular rating 
have not been met because there is no suggestion in the 
medical evidence that the veteran experiences chronic 
suppurative otitis media, mastoiditis or cholesteatoma, 
and/or peripheral vestibular disorders; his bilateral hearing 
loss is separately rated as discussed above.

Second, separate ratings for each ear for the same disability 
are not available for assignment as a matter of law.  
Specifically, the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  

VA has provided for separate ratings for "like organs" when 
it has intended that separate ratings be assigned.  For 
example, 38 C.F.R. Section 4.115b, Diagnostic Code 7523, 
provides for separate ratings for atrophy of one testis and 
both testes and 38 C.F.R. Section 4.116, Diagnostic Code 
7626, provides for separate ratings for surgery on one breast 
and on both breasts.  It is also important to point out that 
although the VA schedule of ratings provides for separate 
ratings for some other ear disabilities, it specifically did 
not address a "bilateral" condition in Diagnostic Code 6260 
for tinnitus.  Accordingly, the Board finds that if separate 
ratings were warranted in the case of bilateral tinnitus, it 
would have been so provided in the schedule of ratings.  

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment on earning capacity is the same.  Tinnitus has 
been defined by the United States Court of Veterans Appeals 
(Court) as a ringing, buzzing noise in the ears.  See YT v. 
Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. 
App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  Thus, the Board finds that 
either tinnitus is present or it is not and that a single 
evaluation is appropriate whether it is perceived as being 
bilateral or unilateral.

As noted above, effective June 13, 2003, Diagnostic Code 6260 
was amended to state more explicitly that only a single 10 
percent evaluation will be assigned for tinnitus, whether it 
is perceived in one ear, both ears, or somewhere else in the 
head.  The Board, therefore, concludes that Diagnostic Code 
6260 provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
Cromley v. Brown, 7 Vet. App. 376, 378 (1995) (10 percent is 
the highest level possible under the regulations for 
tinnitus); see also Smith v. Brown, 7 Vet. App. 255, 259 
(1994) (there is no statutory, regulatory, or case authority 
which requires the Board to make a determination of 10 
percent for tinnitus for each ear).  Thus, the Board finds 
that the provisions of 38 C.F.R. Section 4.25 are 
inapplicable to the facts of this case.

The current rating criteria clearly provide for only one 10 
percent rating for tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  Similarly, the VA 
General Counsel opinion clearly holds that separate ratings 
for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code in effect 
prior to the June 2003 revision.  Consequently, the veteran's 
request for separate ratings of 10 percent for tinnitus in 
each ear must be denied as a matter of law.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran in 
his quest for a higher evaluation, as required by the holding 
of the Court in Schafrath v. Derwinski, 589, 593 (1991).  The 
veteran has submitted no evidence showing that his tinnitus 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board denies assignment of a rating higher than 10 
percent on an extra-schedular basis.  Additionally, there is 
no evidence showing a need for staged rating.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 

The Board notes at this juncture that the issue of 
entitlement to separate ratings for bilateral tinnitus was 
decided as a matter of law.  Specifically, when the law is 
clear, as in this case, there is no other option but to 
apply the plain meaning of the statute.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-430 (1994).  As such, the VCAA 
does not apply to that issue.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an inservice injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Furthermore, the Board notes that VA does not have an 
obligation to provide additional notice of the information 
and evidence necessary to substantiate issues raised in a 
notice of disagreement if original notice was given.  See VA 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in April 2003 that he had no 
additional evidence to submit.


Furthermore, the veteran was afforded an opportunity 
testified before an RO hearing officer and/or the Board, but 
declined to do so.  It is noted that his notice of 
disagreement and VA Form-9 included requests for hearings 
before the Board and such a hearing was scheduled for January 
2005.  The veteran did not present for the scheduled hearing 
and his representative advised the Board in its Informal 
Hearing Presentation in January 2005 that the veteran did not 
desire a personal hearing before the Board.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

A rating in excess of 10 percent, to include separate ratings 
for each ear, for bilateral tinnitus is denied.


REMAND

The record reflects that the veteran was scheduled for VA 
examinations in May 2003, but did not present for such 
examinations.  He advised the Board in January 2005 that he 
had requested that the examinations be rescheduled, but that 
he had not been notified of a rescheduled general VA 
examination.  The record does not include notice of the 
scheduled examinations nor of any attempt to reschedule the 
examinations.  

The veteran advised the Board in January 2005 that he has 
received treatment as a military retiree and that all of his 
post-service treatment records may be obtained through the 
Tricare System.  The record does not include any post-service 
treatment records other than a March 2003 audiological 
examination.

Thus, in order to give the veteran every opportunity to 
substantiate his claims, this matter must be remanded for 
development of the medical record.  The veteran is hereby 
notified that it is his responsibility to report for 
scheduled examinations and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

This matter is REMANDED for the following action:

1.  The RO should obtain all current 
treatment records from the Tricare System 
as identified by the veteran and 
associate all records with the claims 
folder.

2.  Upon receipt of all current treatment 
records, the RO should schedule a general 
medical examination of the veteran to 
determine the nature and etiology of his 
complaints of back pain, chest pain, left 
shoulder disability, sinus condition, and 
rash of the body.  The examiner should be 
supplied the veteran's claims folder and 
requested to review all service medical 
records and current treatment records and 
render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any diagnosed disability began during 
service or as a consequence of active 
service.  All opinions expressed must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


